Order entered April 27, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01028-CR

                          ADOLPH JUNIOR MENJIVAR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-57185-U

                                             ORDER
       The Court ORDERS court reporter Peri Wood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 2, 17, 39, and 67, and

Defendant’s Exhibit nos. 2, 3, 4, 5, 6, 7, and 12.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 292nd Judicial District, and to counsel for all parties.

                                                        /s/   ADA BROWN
                                                              JUSTICE